Citation Nr: 1610851	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for hepatitis C.

2.  Entitlement to service connection for a migraine headache disability, to include as secondary to hepatitis C.

3.  Entitlement to service connection for blurred vision, to include as secondary to hepatitis C.

4.  Entitlement to service connection for a joint disability, claimed as joint pain of the bilateral upper and lower extremities, to include as secondary to hepatitis C.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to hepatitis C.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and depression, to include as secondary to hepatitis C.

7.  Entitlement to service connection for a cardiovascular disability, claimed as chest pain, to include as secondary to hepatitis C.

8.  Entitlement to service connection for hypertension, to include as secondary to hepatitis C.

9.  Entitlement to service connection for a dental condition.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

The Board's decision below addresses the issue of service connection for a dental issue.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental condition or disability as a result of combat wounds or other trauma during his active military service; and, he does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.

CONCLUSION OF LAW

Entitlement to service connection for a dental disability, for VA compensation purposes or outpatient dental treatment, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. § 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, a letter dated in October 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was not provided with VA examinations pertaining to his dental claim.  However, VA does not have a duty to provide an examination in this case, as there are no questions of a medical nature requiring resolution.  In this regard, there is no competent and credible evidence that the Veteran had a dental disorder due to trauma sustained, or disease incurred, during service.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  Id.   

For loss of the teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2015).

The regulation pertinent to service connection of dental conditions for treatment purposes is 38 C.F.R. § 3.381, which provides as follows:

(b) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in §17.161 of this chapter.

(c) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service. When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.

(d) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.

(e) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service. (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service-connected. (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.

(f) The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

(g) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.

See 38 C.F.R. § 3.381 (2015).

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition shown to have been in existence at time of discharge which took place before October 1, 1981 (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. § 2062 (Class II(b) eligibility); those who were detained as a POW (Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2015).

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993). 

Parenthetically, it should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

The Veteran's service treatment records reveal that he sought treatment for toothache and dental carries during service, and that he underwent a root canal of tooth number 30.  The service treatment records do not indicate any diagnosis of or treatment for gum disease or dental trauma.

VA treatment records from 2010 through 2013 reflect that the Veteran sought dental treatment, and that he demonstrated loose teeth, chipped teeth, multiple missing teeth, and dental abscess.  

Service connection for a dental disorder for compensation purposes is not warranted in this case, as the evidence does not show that the Veteran's in-service root canal was the result of loss of substance of the body of the maxilla or mandible due to any in-service dental trauma or bone disease.  While the Veteran is competent to report his in-service and current symptoms related to his dental disability, he has not asserted that he has current dental disability due to trauma or bone disease in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  There is no competent evidence in the claims file to suggest that the Veteran's in-service dental treatment caused by any in-service dental trauma or bone disease.  Thus, service connection for missing or damaged teeth, or periodontal disease, is not established under 38 C.F.R. § 4.150. 

Service connection is also not warranted solely for the purpose of outpatient treatment.  The Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed above, there is no basis for establishing service connection for any dental disorder for compensation purposes (Class I eligibility).  Class II eligibility requires that, for Veterans discharged before October 1, 1981, an application for treatment must be made within one year after such discharge from service.  38 C.F.R. § 17.161(b)(2)(i)(B) and (C).  The Veteran was separated from service in April 1982 and filed his first claim for dental treatment in August 2009; thus, he does not qualify for Class II eligibility.  He also does not qualify for Class II (b) eligibility as he has not been shown to be homeless or eligible for care under 38 U.S.C. § 2062, or Class II(c) eligibility because the record does not show that he was a prisoner of war.  See 38 C.F.R. § 17.161(d), (e).  As noted, the Veteran has not previously applied for dental benefits, so he is not entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also no indication in the record of a dental condition that impairs or aggravates a service-connected disorder (Class III eligibility), see 38 C.F.R. § 17.161(g); that he has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j). 

Although the service treatment records reflect treatment for dental carries and pain during service, as well as a root canal, the in-service procedures do not constitute dental trauma for establishing outpatient treatment purposes, as a matter of law.  Therapeutic and restorative dental treatment, e.g. fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions, is not considered dental trauma as defined in 38 U.S.C.A. § 1712, 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2015); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010) (holding that service trauma under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment); Smith v. West, 11 Vet. App. 134 (1998).  Dental extractions during service are not tantamount to dental trauma; trauma of teeth, even extractions, in and of themselves, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  As the Veteran does not allege any injury to his teeth during active duty service, and there is no indication of any in-service dental trauma, the Board finds that the Veteran did not suffer dental trauma.  38 C.F.R. §§ 3.381, 17.161. 

The evidence of record does not support a grant of entitlement to service connection for a dental disorder for compensation or for outpatient treatment purposes.  As the preponderance of the evidence is thus against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a dental disability is denied.


REMAND

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Review of the record reflects that, in June 2014, the Veteran submitted internet articles suggesting a potential link between hepatitis C and hypertension and depression.  VA treatment records shows diagnoses of and treatment for GERD which note that the Veteran exhibited GERD symptoms of right lower quadrant abdominal pain, anorexia, and nausea, which are similar to symptoms for evaluating hepatitis C under 38 C.F.R. § 4.115, Diagnostic Code 7354.  Additionally, the Veteran reported blurred vision associated with treatment for his hepatitis C and was treated for blepharitis and an eyelid cyst.  He has reported headaches and joint pain which he appears to attribute to treatment for hepatitis C.  

The Board believes that a VA examination and opinion would be helpful to determine if the Veteran's hepatitis C caused or aggravated disabilities involving hypertension, an acquired psychiatric disorder, GERD, the eyes, headaches and/or joint pain of the extremities.  

Additionally, the Veteran last underwent a VA examination to determine the severity of his hepatitis C in July 2010, almost six years ago.  As the more recent VA treatment records in the claims file show more frequent complaints of and treatment for right lower quadrant pain, anorexia, and nausea, the Veteran should be afforded a new VA examination to determine the current severity of his hepatitis C.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2015).  The VA examiner should also state the symptoms specifically attributed to the Veteran's hepatitis C, and whether they may be differentiated from his GERD symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2014.

2.  The Veteran must also be afforded an appropriate VA examination(s) to determine the current severity of his service-connected hepatitis C as well as all potential complications.  The VA claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  

In addition to all findings which address the schedular criteria, the examiner should also state the symptoms specifically attributed to the Veteran's hepatitis C, and whether they may be differentiated from the Veteran's GERD symptoms, which have been identified as right lower quadrant pain, anorexia, and nausea in the VA treatment records.

Additionally, based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner(s) must provide the following opinions:

*Clarify whether the Veteran manifests a chronic headache disorder and, if so, provide opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that such headache disorder had its onset in service, or was caused or incurred as a result of the Veteran's active duty service?

*If a chronic headache disorder is present, provide opinion as to whether it is at least as likely as not that such disorder was caused or aggravated by the his service-connected hepatitis C, to include treatments for hepatitis C?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

*Identify all current eye disabilities, including blepharitis treated in May 2005, and provide opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that such eye disorder(s) had its onset in service, or was caused or incurred as a result of the Veteran's active duty service?

*For all chronic eye disorders present, provide opinion as to whether it is at least as likely as not that such disorder(s) was caused or aggravated by the his service-connected hepatitis C, to include treatments for hepatitis C?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

*Identify the nature and etiology of the Veteran's joint pain complaints, and provide opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any diagnosable disorder(s) had its onset in service, or was caused or incurred as a result of the Veteran's active duty service?

*For all disorders underlying the complaint of joint pain, provide opinion as to whether it is at least as likely as not that such disorder(s) was caused or aggravated by the his service-connected hepatitis C, to include treatments for hepatitis C?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any current GERD had its onset in service, or was caused or incurred as a result of the Veteran's active duty service? 

*Is it at least as likely as not that the Veteran's GERD was caused or aggravated by his service-connected hepatitis C, to include treatments for hepatitis C?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

*Identify the cause(s) of the Veteran's complaint of chest pain, and provided opinion whether it is at least as likely as not (i.e., a 50 percent probability or more) that any such disorder(s) had its onset in service, or was caused or incurred as a result of the Veteran's active duty service? 

*Is it at least as likely as not that any disorder causing chest pain was caused or aggravated by his service-connected hepatitis C, to include treatments for hepatitis C?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

*Is it at least as likely as not (i.e., a 50 percent probability or more) that hypertension had its onset in service, or was caused or incurred as a result of the Veteran's active duty service? 

*Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected hepatitis C, to include treatments for hepatitis C?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

*Identify all current acquired psychiatric disorders, and provide opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that such disorder(s) had its onset in service, or was caused or incurred as a result of the Veteran's active duty service?

*For all acquired psychiatric disorders present, provide opinion as to whether it is at least as likely as not that such disorder(s) was caused or aggravated by the his service-connected hepatitis C, to include treatments for hepatitis C?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The RO must then re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


